Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-20-00541-CR

                                          George RAMIREZ,
                                              Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2019CR5859
                          Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: December 30, 2020

DISMISSED

           The clerk’s record has been filed in this case. The clerk’s record contains the trial court’s

Rule 25.2 certification, which does not show appellant has the right of appeal. See TEX. R. APP. P.

25.2. We issued an order notifying appellant that this appeal would be dismissed within 30 days

of the order if: (1) a certification or amended certification showing appellant has the right of appeal

has not been made part of the record; and (2) the trial court’s certification is not defective. See id.

R. 25.2(d) (requiring us to dismiss a criminal appeal if a certification that shows the defendant has

the right of appeal has not been made part of the record). Because no amended certification
                                                                                        04-20-00541-CR


showing appellant has the right of appeal has been made part of the appellate record, the only issue

is whether the trial court’s certification is defective in the notification of the defendant’s appellate

rights. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding court of appeals must

determine whether the certification is defective).

        The trial court’s certification states this is a plea-bargain case and the defendant has no

right of appeal. See R. 25.2(a); see also TEX. CODE CRIM. PROC. ANN. art. 44.02. The clerk’s record

also does not show the trial court granted appellant permission to appeal or contain any matters

that were raised by written motion and ruled on before trial. See R. 25.2(a). Appellant’s counsel

argues the certification is defective in the notification of the defendant’s appellate rights.

        Counsel states, “The parties entered into a plea bargain on July 31, 2019, under which

appellant pleaded nolo contendere to the charged offense in exchange for a punishment

recommendation of four [4] years’ community supervision.” However, the July 31, 2019 plea

bargain states the parties “mutually agreed and recommended” that punishment be “assessed at

Four (4) years” with a fine of $1,000. Although the State recommended community supervision,

the plea bargain states, “The State may make recommendations regarding punishment; however,

it is understood by all that even in the event the parties agree to recommend specific conditions

and terms of community supervision or deferred adjudication or the length of supervision that such

recommendations are not part of the formal plea agreement and are not binding on the Court.” The

trial court assessed at four years’ confinement and a $1,000 fine.

        Because the plea bargain expressly states recommendations regarding community

supervision are not part of the plea agreement and are not binding, the clerk’s record establishes

the punishment assessed by the trial court does not exceed the punishment recommended by the

prosecutor and agreed to by the defendant. See id. We conclude the trial court’s certification is not




                                                  -2-
                                                                                     04-20-00541-CR


defective in its notification of the defendant’s appellate rights. Accordingly, we must dismiss this

appeal. See id. R. 25.2(d).

                                                 PER CURIAM

DO NOT PUBLISH




                                                -3-